Citation Nr: 0828690	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  99-11 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for colon cancer 
claimed as due to ionizing radiation exposure.

2.  Entitlement to service connection for basal cell skin 
cancer claimed as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to February 
1946.  

The claim of service connection for colon cancer comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 1999 rating decision of the RO in Louisville, 
Kentucky, which denied service connection.  The matter of 
service connection for basal cell skin cancer comes before 
the Board on appeal from an August 2002 rating decision that 
denied reopening the claim.  In July 2004, the Board reopened 
the veteran's skin cancer claim and remanded this case for 
further development.  It returns now for appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In July 2004, the Board addressed several additional issues.  
The Board remanded issues of entitlement to service 
connection for bilateral conjunctivitis, a foot disorder, 
bronchitis, myositis, vertigo, chronic joint pain and 
gastritis and the issue of entitlement or an initial 
compensable rating for a left cheek scar for issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The veteran was sent a Statement of the Case on 
these issues in April 2006.  He did not respond with a 
Substantive Appeal.  As the veteran faile to perfect his 
appeal, these issues are not before the Board.  Id.  The 
Board also granted service connection for bilateral hearing 
loss and tinnitus.  A grant of service connection is a 
complete grant of benefits on appeal.  The RO implemented 
these grants in a May 2005 rating decision.  The veteran did 
not disagree with the rating assignments in the May 2005 
decision.  These issues are also not before the Board.  


FINDINGS OF FACT

1.  During service, the veteran did not participate in a 
radiation-risk activity and actual radiation exposure in 
service is not shown.

2.  The veteran's basal cell skin cancer is not related to 
active service, and did not manifest for decades after 
separation.

3.  The veteran's colon cancer is not related to active 
service, and did not manifest for decades after separation.


CONCLUSIONS OF LAW

1.  The veteran's colon cancer was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.311 (2007).

2.  The veteran's basal cell skin cancer was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, letters 
dated in April 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Notice was also provided in July 2004 
and June 2005, including particularized notice of the 
requirements for substantiating radiation claims.  Although 
these letters were not sent prior to initial adjudication of 
the veteran's claims, this was not prejudicial to him, since 
he was subsequently provided adequate notice in 2004 and 
2005, he was provided years to respond with additional 
argument and evidence and the claims were readjudicated and 
an additional supplemental statements of the case (SSOC) were 
provided to the veteran in 2008.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The Appeals Management Center (AMC) notified the 
veteran in February 2007 that records from doctors Meeker, 
Geirlach and Bryant had not been obtained.  The veteran did 
not supply those records himself.  As will be discussed, the 
claims will be denied for a lack of demonstrated ionizing 
radiation exposure.  The missing records address current 
treatment and could not address the grounds for denial.  The 
Board finds that there are no identified, outstanding 
relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  The preponderance of the evidence shows that he 
had no demonstrable ionizing radiation exposure inservice.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The U.S. Court of Appeals for Veterans 
Claims has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has colon cancer and skin cancer 
as a result of ionizing radiation exposure he had during 
service in the Occupation of Japan.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. 
Cir. 1997).  The Board will address each of these three 
methods in the adjudication that follows.

First, the VA has identified certain diseases which are 
presumed to be the result of radiation exposure.  Such a 
presumption, of course, must be based upon a finding that the 
veteran was, in fact, "a radiation-exposed veteran." 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  The veteran's 
colon cancer appears on the list of presumptive diseases.  38 
C.F.R. § 3.309(d)(2).  Accordingly, the Board must determine 
whether or not the veteran can be considered "a radiation-
exposed veteran."  

For VA purposes, the veteran will be considered a radiation 
exposed veteran if he participated in a radiation-risk 
activity during service.  See 38 C.F.R. § 3.309(d)(3).  
Radiation risk activity includes the occupation of Hiroshima 
or Nagasaki, Japan, during the period beginning August 6, 
1945 and ending July 1, 1946.  The veteran had service in 
Japan during the occupation, but he is not shown to have been 
stationed in either Hiroshima or Nagasaki.  The veteran's 
duty station, according to his statements and the March 2004 
statement of R.L., was in Yokohama, and other nearby 
locations such as Kumagaya, Omiya and Tokyo.  The evidence 
does not show that the veteran participated in the occupation 
of either blast site.  The Board finds that the veteran is 
not "a radiation-exposed veteran" within the meaning of 38 
C.F.R. § 3.309(d)(3).  The veteran cannot benefit from the 
presumptions of that section.  The Board turns to the other 
possible avenues of service connection.  

There are other radiogenic diseases which may be service 
connected directly under the special framework set forth in 
38 C.F.R. § 3.311.  The list of radiogenic diseases, however, 
is not exclusive.  Other "radiogenic" diseases, such as any 
form of cancer, listed under 38 C.F.R. § 3.311(b)(2), as 
amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 
years or more after service (for most of the listed diseases) 
in an ionizing radiation exposed veteran may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  The veteran may provide 
competent scientific or medical evidence that the disease 
claimed to be the result of radiation exposure is, in fact, a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

The veteran's basal cell skin cancer and colon cancer are 
both considered "radiogenic."  In light of this, the Board 
remanded, in part, in July 2004 for the Defense Threat 
Reduction Agency (DTRA) to create a dose estimate.  The DTRA 
provided a response in October 2006 that the veteran's duty 
stations in Yokohama, Kumagaya, Omiya and Tokyo were at least 
400 miles from Hiroshima and more than 580 miles from 
Nagasaki.  There was no potential for the veteran to be 
exposed to radiation from either atomic detonation.  With a 
dose estimate of essentially zero, the file was not forwarded 
to the Under Secretary for Benefits as there is no 
possibility of linking the veteran's current disabilities to 
a non-existent cause.  Accordingly, the Board finds that the 
veteran had no actual radiation exposure during service.  The 
veteran cannot benefit from the provisions of 38 C.F.R. 
§ 3.311.  

The Board has considered the veteran's statements that he was 
indeed exposed to fallout and dust from the blast zones.  In 
order to grant this claim, the Board requires some 
verification that the veteran was either in or around the 
blast sites, which is not present in this case.  The DTRA's 
determinations are based on extensive postwar testing and 
troop movement reconstruction and are simply more probative 
than the veteran's statements.  

Finally, even if the disease in question is not listed in 38 
C.F.R. § 3.309 or is not a radiogenic disease under § 3.311, 
the veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.  The Board has therefore given 
consideration to whether service connection may be granted 
for the veteran's claimed disorders regardless of radiation 
exposure.

Conditions beyond those discussed above receive presumptive 
service connection.  Where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and malignant tumors become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran was first diagnosed with skin cancer 
during the 1980's and colon cancer in the 1990's, both 
decades after separation.  The veteran cannot benefit from 
the presumption.  See id.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran has current 
disabilities as a result of cancer.  The veteran's service 
treatment records do not show that he had skin or colon 
cancer during service, suspected cancer, or treatment for 
skin or cancer disorders.  The sole avenue for service 
connection is possible ionizing radiation exposure, which has 
been discussed.  As the DTRA has determined that the veteran 
had no radiation exposure, the Board finds that the veteran 
did not have an inservice incurrence event which could be 
related to his current disabilities.  Direct service 
connection must fail.  See Hickson, supra.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for colon cancer claimed as 
due to ionizing radiation exposure is denied.

Entitlement to service connection for basal cell skin cancer 
claimed as due to ionizing radiation exposure is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


